UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 28, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number : 000-53088 COMMAND CENTER, INC. (Exact Name of Registrant as Specified in its Charter) Washington 91-2079472 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3773 West Fifth Avenue, Post Falls, ID (Address of Principal Executive Offices) (Zip Code) (208) 773-7450 (Registrant's Telephone Number, including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mare whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the Registrant is a large accelerated filer o ,an accelerated file o ,a non-accelerated filer o , ora smaller reporting company (as defined in Rule 12b-2 of the Exchange Act) þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of issuer's common stock outstanding at November 12, 2012:59,426,242 FORM 10-Q TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheets as of September 28, 2012 and December 30, 2011 3 Consolidated Condensed Statements of Operations for the Thirteen and Thirty-nine weeks ended September 28, 2012 and September 30, 2011 4 Consolidated Condensed Statements of Cash Flows for the Thirteen and Thirty-nine weeks ended September 28, 2012 and September 30, 2011 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 18 PART II.OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Default on Senior Securities 19 Item 4. Mine Safety Disclosure 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 2 PART I.FINANCIAL INFORMATION Command Center, Inc. Consolidated Condensed Balance Sheets September 28, 2012 December 30, (unaudited) ASSETS Current Assets Cash $ $ Restricted cash - Accounts receivable, net of allowance for bad debt of $226,154 and $231,948, respectively Prepaid expenses, deposits and other Prepaid workers' compensation Other receivables - current Current portion of workers' compensation deposits Deferred tax asset Total Current Assets Property and equipment - net Workers' compensation risk pool deposit, less current portion Goodwill Intangible assets - net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Checks issued and payable Other current liabilities Current portion of contingent liability - Accrued wages and benefits Current portion of workers' compensation premiums and claims liability Total Current Liabilities Long-term liabilities Warrant liabilities Contingent liabilities, less current portion - Workers' compensation claims liability, less current portion Total Liabilities Commitments and contingencies - - Stockholders' Equity Preferred stock - 5,000,000 shares, $0.01 par value, authorized; none issued - - Common stock - 100,000,000 shares, $0.001 par value, authorized; 59,426,242 and 57,606,368 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated condensed financial statements. 3 Command Center, Inc. Consolidated Condensed Statements of Operations (unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended September 28, 2012 September 30, 2011 September 28, 2012 September 30, 2011 Revenue $ Cost of staffing services Gross profit Selling, general and administrative expenses Depreciation and amortization Income from operations Interest expense and other financing expense ) Gain (loss)onderivative liabilities Net income (loss) before income taxes ) Provision for income taxes ) - ) - Net income (loss) $ ) Earnings (loss) per share: Basic $ ) Diluted $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to consolidated condensed financial statements. 4 Command Center, Inc. Consolidated Condensed Statements of Cash Flows (unaudited) Thirty-nine Weeks Ended September 28, 2012 September 30, 2011 Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile netincome (loss)to net cash used by operations: Depreciation and amortization Change in allowance for bad debt ) ) Change in fair value of derivative liabilities ) ) Common stock issued for interest and services - Common stock issuable for services Stock based compensation Gain on sale of property - ) Changes in assets and liabilities: Accounts receivable - trade ) ) Restricted cash ) - Prepaid workers' compensation ) Other receivables ) ) Prepaid expenses, deposits and other ) ) Deferred tax asset - Workers' compensation risk pool deposits ) Accounts payable ) ) Checks issued and payable Other current liabilities Accrued wages and benefits Workers' compensation premiums and claims liability ) Net cash provided (used) by operating activities ) Cash flows from investing activities Purchase of property and equipment ) ) Cash paid for acquisition of subsidiary ) - Cash released by lender - Net cash used by investing activities ) ) Cash flows from financing activities Payments on notes payable ) - Proceeds from exercise of common stock warrants - Net cash provided (used) by financing activities ) Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Non-cash investing and financing activities Common stock issued for subsidiary $ $
